Russell, J.
1. The intent or motive of a witness is a legitimate subject of inquiry, and the' fact that a witness, in his connection with any pending litigation, is influenced by financial considerations may affect his credit and diminish the weight of his testimony.
*673Decided January 31, 1911.
Accusation of misdemeanor; from city court of Cartersville— Judge Route. June 28, 1910.
J. M. Moon, for plaintiff in error.
Watt H. Milner, solicitor, contra.
2. It is the right of one accused of crime to show, if he can, for the pur. pose of discrediting the testimony of the prosecutor, that his prosecution of the case had its origin in an improper motive. To refuse to permit the defendant to show that such is the case is error, and in a close case is ground for a new trial.
3. There is no merit in any of the exceptions to the charge of the court. If more specific instructions were desired, they should have been requested in writing. The judgment refusing a new trial is. reversed solely because the court erred in declining to allow the defendant to show that the prosecuting witness had offered to settle the case for money. Judgment reversed.